866 F.2d 838
49 Empl. Prac. Dec. P 38,677
Stanley SMOLAREK (86-2074), Ralph Fleming (87-1387),Plaintiffs-Appellants,v.CHRYSLER CORPORATION, etc., et al., Defendants-Appellees.
Nos. 86-2074, 87-1387.
United States Court of Appeals,Sixth Circuit.
Jan. 24, 1989.

Prior report:  6th Cir., 858 F.2d 1165.
Before ENGEL, Chief Judge, KEITH, MERRITT, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS and NORRIS, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this Court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.